DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on February 23, 2021 and wherein claims 5-7, 12-14 remain cancelled status. 
In virtue of this communication, claims 1-4, 8-11 are currently pending in this Office Action.
With respect to the objection of drawings Fig. 2 due to formality issues, as set forth in the previous Office Action, the Applicant’s argument, see paragraph 3 of page 10 and paragraphs 1-2 of page 11 in Remarks filed on February 23, 2021, has been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of specification related to Fig. 2 due to formality issues, as set forth in the previous Office Action, the Applicant’s argument, see paragraphs 1-2 of page 11 in Remarks filed on February 23, 2021, has been fully considered and the argument is persuasive. Therefore, the objection of the specification due to the formality issues related to Fig. 2, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 5-6, 12-13 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 5-6, 12-13, and thus, the rejection of claims 5-6, 12-13 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.


Drawings
The text of those sections of Title above not included in this action can be found in a prior Office action with respect to the objection of drawing Fig. 1.
The applicant argued “Applicant hereby provides an amended version of FIG. 1 in which “STRUCTURED NOTE” is labeled with reference numeral 112”. However, the “amended version of FIG. 1” is not in the record and thus, the objection of drawing FIG. 1 is maintained.

Specification
The specification reads (para [0026]) reads “the structured note 108” and “the structured note 112”, which is confusing because it is unclear whether “108” or “112” is “the structured note”. The drawing Figure 1 submitted on December 3, 2018 in error labeled both “Audio Signal 108” and “Structured Note 108”. The correct one appears to be --Audio Signal 108-- and --Structured Note 112-- and see the objection of the drawing Figure 1 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koll et al (Koll (US 20140164197 A1, hereinafter Koll) and in view of references Bender et al (US 20190026436 A1, hereinafter Bender) and Rao et al (US 20050137910 A1, hereinafter Rao).
Claim 1: Koll teaches a method (title and abstract, ln 1-15 and fig. 1A) performed by at least one computer processor (a processor and p.14, para 139) executing computer program instructions stored on at least one non-transitory computer-readable medium (a storage medium having one or more computer programs and readable and implemented by the processor and p.14, para 139), the method comprising:
step 1. at an audio capture component (at step 102 in fig. 1A):
1a. capturing speech of a healthcare provider and speech of a patient (doctor’s dictation of a patient visit via a telephone or IP connection or recorded on medium and p.2, para 19);
1b. producing an audio signal representing the speech of the healthcare provider and other person (record voice data via a telephone call  and representing the doctor’s dictation of a patient visit and p.2, para 19); 
step 2. at an automatic speech recognition/natural language understanding ASR/NLU component (including ASR and NLP at steps 104-106 related to elements 120a and 122a in fig. 1A and p.2, para 20-24), generating, based on the audio signal (audio stream 102 in fig. 1A), a first data structure (data structure covered in 120a and 122a) containing: 
a. first portion of generated text representing first speech of the healthcare provider and first speech of the other person (a first portion of the audio stream 102 for a first concept extraction component 120a and p.2, para 23); 
b. a first concept (an instance of the first concept from the first portion of the audio stream 102 is extracted and p.2, para 23); and 
c. a first association between the first portion of the generated text and the first concept (concept code as a pair tag to mark association text portion with the concept by encoding the instance of the extracted first concept and p.3, para 22 and e.g., date concept with the tag pair <DATE> … </DATE> for the date concept and p.2-3, para 27);
step 3. at a code generator module, after step 2 (including reasoning module 132a and billing codes 140a in fig. 1A) and before a first following step (including step billing code output 404 in fig. 4):
	3a. generating a first code automatically based on the first portion of the generated text and the first concept (via the forward logic component 132a and billing code 142a in fig. 1A and based on the text 118a limited by the first pair of the concept code in fig. 1A); and 
	3b. providing first output representing the first code (as part of step 140 in fig. 1A and including billing code output module 402 for billing code 142a in fig. 4);
step 4. after step 2 and before step 5, at the automatic speech recognition/natural language understanding ASR/NLU component (including ASR and NLP at steps 104-106 related to elements 120b and 122b in fig. 1A and p.2, para 20-24), generating, based on the audio signal, a second data structure (data structure covered in 120b and 122b) containing:
a. a second portion of generated text representing second speech of the healthcare provider and the other person (a second portion of the audio stream 102 for a second concept extraction component 120b and p.2, para 23); 
b. a second concept (an instance of the second concept from the second portion of the audio stream 102 is extracted and p.2, para 23);
c. a second association between the second portion of the generated text and the second concept (a second concept code as a pair tag to mark association text portion with the second concept by encoding the instance of the extracted second concept and p.3, para 22 and e.g., date concept with the tag pair other than <DATE>, such as <DIABETES_NOT_FURTHER_SPECIFIED> … for the diabetes concept and p.2-3, para 27); and 
step 5. at the code generator module, after step 2, and step 4 (including reasoning module 132b and billing codes 140b in fig. 1A):
	5a. generating a second code automatically based on the second portion of the generated text and the second concept (via the forward logic component 132a and billing code 142a in fig. 1A and based on the text 118a limited by the first pair of the concept code in fig. 1A); and

However, Koll does not explicitly teach wherein the other person is a patient and does not explicitly teach performing 3 also before 4 and performing 4 also after 3 and performing 5 also after 3, i.e., starting the procedure for the second portion, the second data structure, and providing the second output after completing procedure for the first portion, the first data structure, and providing the first output. 
Bender teaches an analogous field of endeavor by disclosing a method performed by at least one computer processor (title and abstract, ln 1-40 and fig. 9) and wherein an audio capture component is disclosed (including microphones and voice recording system 125 in fig. 1 and p.2, para 24) to capturing speech of a healthcare provider and speech of a patient (capturing communications between the patient and the medical office’s personnel and p.2, para 24 and as part of step 901 in fig. 9, p.8, para 76); producing an audio signal representing the speech of the healthcare provider and the speech of the patient (record voice data and p.2, para 24 and as other part of step 901 in fig. 9, p.8, para 76); at an automatic speech recognition/natural language understanding ASR/NLU component (including voice to text module 107 in fig. 1 and natural language processor, abstract), generating, based on the audio signal, a data structure containing: text representing the speech of the healthcare provider and the speech of the patient (converting the voice data into text using voice to text conversion software and p.2, para 24 and p.4, para 36 and step 903 in fig. 9 and p.8, para 77) for benefits of achieving an accurate and efficient communication and recording data between patient and providers for generating an accurate and useful documentation report (p.1, para 2-3 and step 919 in fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the patient and audio capture component and wherein the audio capture component is configured to capture the speech of the healthcare provider and the speech of the patient and produce the audio signal representing the speech of the healthcare provider and the speech of the patient; and at the automatic speech recognition/natural language understanding ASR/NLU component, generating, based on the audio signal, the data structure containing: text representing the speech of the healthcare provider and the speech of the patient, as taught by Bender, to the second person and the audio capture component in the method performed by at least one computer processor, as taught by Koll, for the benefits discussed above.
However, the combination of Koll and Bender does not explicitly teach performing 3 also before 4 and performing 4 also after 3 and performing 5 also after 3, i.e., performing the procedure for the second portion, the second data structure, and providing the second output after completion for the first portion, the first data structure, and providing the first output or a serial processing scheme with respect to the first portion and the second portion of the captured speech.
Rao teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-11 and fig. 3 and details in fig. 5) and wherein a serial processing scheme with respect to the first portion and the second portion of the captured data is disclosed (the system obtain patient medical records from a location, specified by the user, para [0053] and serial processing one by one of the patient medical records in a loop in fig. 5, from step 54 back to step 41) and wherein at step 2, a first data structure is obtained to include a first portion of a patient medical record 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the serial processing scheme with respect to the first portion and the second portion of the captured data and wherein the implementation order of steps 2-5 and wherein performing step 3 after step 2 and before step 4 and performing step 4 after steps 2-3 and before step 5 and performing step 5 after steps 2-4, i.e., performing the procedure for the second portion, the second data structure, and providing the second output after completing procedure for the first portion, the first data structure, and providing the first output, as taught by Rao, to the implementation order including performing the step 3 after the step 2 and performing the step 4 after step 2 and before step 5, and performing the step 5 after the steps 2 and 4 in the method, as taught by the combination of Koll and Bender, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claim 1 above and the combination of Koll, Bender, and Rao further teaches a non-transitory computer-readable medium comprising computer program instructions executable by at least one computer processor (Koll, a processor and p.14, para 139 and a storage medium having one or more computer programs and readable and implemented by the processor and p.14, para 139 and the discussion in claim 1 above).
Claim 2: the combination of Koll, Bender, and Rao further teaches, according to claim 1 above, 
 step 6: receiving, from a user, approval input indicating whether the user approves of the first code (Koll, via step 406 in fig. 4 and details in fig. 5A-5C and 6);

Claim 5: the combination of Koll, Bender, and Rao further teaches, according to claim 1 above, wherein the steps 3a and 3b are performed before completion of the step 1a (Koll, the first portion of the audio stream 102 with 120a, 122a, etc., and the second portion of the audio stream 102 with 120b, 122b, etc. in figs. 1A and Rao, steps 3a/3b for the first portion is before the step 1a for the second portion).
Claim 6 has been analyzed and rejected according to claims 1 and 5 above.
Claim 9 has been analyzed and rejected according to claims 8 and 2 above.
Claim 12 has been analyzed and rejected according to claims 8 and 5 above. 
Claim 13 has been analyzed and rejected according to claims 8 and 6 above.
 
Claims 3-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koll (above) and in view of references Bender (above), Rao (above), and Snider et al (US 20180081859 A1, hereinafter Snider).
Claim 3: the combination of Koll, Bender, and Rao further teaches, according to claim 2 above, step 8: if the approval input indicates that the user does not approve of the at least one code, then blaming the at least one code in the document containing the generated text except not including the first code in the document.
Snider teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-14 and fig. 1) and further teaches, wherein receiving, from a user, approval input indicating whether the user approves of the at least one code (reviewing the billing codes to be reviewed via GUI 700 in fig. 7A/7B and allowing the user to accept or reject each of the automatically suggested codes in figs. 7A-7C and p.17, para 127); if the approval input indicates that the user approves of the at least one code, then including the at least one code in a document containing the generated text (via the operation on the code list in fig. 7A-7C and if approval with respect to the specific diagnosis ICD9 code, checking the ratio button associated with the approved code and automatically adding the diagnosis description in the fig. 7E to the billing document and p.17, para 127 for finalized medical literature document deposited in database 170 in fig. 1) and further teaches wherein if the approval input indicates that the user does not approve of the first code, then not including the first code in the document containing the first portion of the generated text (checking with rejection, e.g., 736 of code 571.5 in fig. 7E and thus, no description associated with the code 571.5 is included in the text document and p.17, para 127) for benefits of improving the efficiency of medical record management including from medical procedure and operation to billing standards by automatically generating specific codes from the speaking (p.1, para 8, and p.2, para 9 and para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the not-including the first code and wherein if the approval input indicates that the user does not approve of the first code, then not 
Claim 4: the combination of Koll, Bender, Rao, and Snider further teaches, according to claim 1 above, wherein the at least one code comprises at least one evaluation and management E/M code (Snider, the codes including Evaluation and Management codes, and p.12, para 90).
Claim 10 has been analyzed and rejected according to claim 9, 3 above.
Claim 11 has been analyzed and rejected according to claim 8, 4 above.

Response to Arguments

Applicant's arguments filed on February 23, 2021 have been fully considered and but are not persuasive for reasons below:
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “nowhere does the Office Action allege that any of the cited references, either individually or in combination, teaches or suggests that element step 3 is performed after element step 2 and before element 4”, i.e., a concept of “the first code is generated automatically based on the first portion of the generated text and the first concept, before generating the second portion of the generated text, the second concept, and the second association between the second portion of the generated text and the second concept”, i.e., a serial implementation from generating the first structure to generating the 
In response to the argument cited above, the Office respectfully disagrees because (1) as discussed in office action above, Koll teaches a processor with stored program to implement modules (104, 106, 130,, 140 in fig. 1A) and each of the modules having parallel sub-modules for the different portion of the transcript from the element 104 (fig. 1) and thus, a serial implementation for a processor is common for simplified implementation and data integrity of modules,  submodules, and algorithms, one by one; (2) although Koll does not explicitly disclose a serial implementation of the modules and submodules, Rao clearly teaches this concept by a loop from the patient records, extracting concept (e.g., the explanation in fig. 5), and association between the extracted record (step 41) and the concept (the explanation at step 44 and storing the explanation and comparison results at step 45) for one record and then loopback for rest of patient record in the obtained patient medical records (a loop from step 54 to step 41 and again and again until the end of the patient records in fig. 5), which is consistent with the argued “element step 3 is performed after element step 2 and before element 4” and however, the applicant is in silence for the Rao’s teaching. Therefore, the argument above is not persuasive.
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claim 8 and dependent claims 2-4, 9-11 is also maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/